Election/Restrictions
Applicant’s election of species II, Figs. 4-6, claims 11-20 in the reply filed on 04/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-10 (drawn to the non-elected species) have been cancelled.
Allowable Subject Matter
Claims 11-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a system for distributing water from a bathtub spout comprising: a wall plate mounted to the wall and surrounding but not contacting the bathtub spout, the wall plate having a bracket portion extending from the wall plate and away from the wall, the bracket portion enclosing but not contacting the bathtub spout; a water diverting portion configured to fit over and attach to the bracket portion of the wall plate, the water diverting portion configured to receive water flowing out of the bathtub spout and to divert the water to an outlet; -3- Atty. Dkt. No. 049100-0103 the water diverting portion having an inlet for receiving a ball, the ball traveling within and through the water diverting portion and emitting from the outlet of the water diverting portion; and at least one tubular member fluidly connected to the outlet of the water diverting portion, the ball traveling within and through the at least one tubular member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/           Primary Examiner, Art Unit 3754